Title: To George Washington from Charles Smith, 16 November 1758
From: Smith, Charles
To: Washington, George



Dr Sir
Fort Loudoun Novembr 16th 1758

I Receivd Yours the 30th of Octr Likewise one of the 5th Inst. that of the 30th Mentions Supplying Expresses with money[.] that I have Done Allways Allso I have Convinced the Governer that what Davis told him was Intirely falce.
Your Letters I allways Distributeed Likewise Yr Trunk with 20 Bushles of havie, I have sent to Colo. Carlyle which I have Receivd his Answer.
According to yr Orders of the 5th Inst. I have mad out my Pay Rolls for Subsistance & Workeing Pay Ready to Settle with Mr Turner when comes from Wmsburg.
I am not able to give You a full Accot of the Sum Yr Blacksmiths has Earnt Yet but with Great Care & Driving I am Preety Sure I Shall make them Earn one Hundred Pounds Cleare in a Year.
Your Waggoner John is come to me with a Sad Complaint against hardwick he says hardwick beats him & Abusees him at Shutch a Rate he Cant Stay with him & hinders him from Takeing Care of Yr horses by the Reason of his takeing inn Sundry horses belonging to Sundry People to Winter, I have sent John home again to his buisness & Declaird, I would Informe You of the Matter, John has Applyd to me for Money to Get him Clothes for the Winter I let him have Twenty Shillings & Did not Care to let him have a Greater Sum untill I new yr Pleasure.
Sergt Wilper Sends his Returnes to me & Desires to know in what Manner himself & Detachmt under him is to be Paid or who to Apply to, as there Chiefly naked for Shoes & Stockings, I have sent an Axact Returne of this Garrison Inclosd Yr Man

Peter is takeen very ill with the flucks, but I hope no Danger—I am in hast & no More to add, but Dr Sir I wish You Safe Returne at this Place again, & believe I am Yr Frieind & Very Humble Servt

Chs Smith


N.B. Colo. Wood & Colo. Hite & all Yr Friends about Town Desires to be Remembered to you, C.S.

